                                               Case 5:17-cv-03579-SVK Document 99 Filed 06/29/20 Page 1 of 5



                                      1   David J. Gibson (SBN 272516)
                                          dgibson@albblaw.com
                                      2   Danté R. Taylor (SBN 303391)
                                          dtaylor@albblaw.com
                                      3   ANDREWS LAGASSE BRANCH + BELL LLP
                                          1 Sansome Street, 35th Floor
                                      4   San Francisco, CA 94104
                                          Telephone: (628) 222-5870
                                      5   Facsimile: (628) 222-5872

                                      6   Attorneys for Defendants
                                          SKYPORT PLAZA OWNERS ASSOCIATION
                                      7

                                      8                                 UNITED STATES DISTRICT COURT

                                      9                                NORTHERN DISTRICT OF CALIFORNIA

                                     10
ANDREWS LAGASSE BRANCH + BELL LLP




                                     11   CRISTINA MENDOZA,                                   CASE NO. 5:17-cv-03579-SVK

                                     12                   Plaintiff,                          JOINT STIPULATION EXTENDING
      1 Sansome Street, 35th Floor
       San Francisco, CA 94104




                                                                                              TIME FOR SKYPORT PLAZA OWNERS
                                     13   v.                                                  ASSOCIATION TO EXCHANGE RULE
                                                                                              26(a) INITIAL DISCLOSURES
                                     14   HUDSON SKYPORT PLAZA, LLC, a
                                          Delaware limited liability company, HUDSON
                                     15   SKYPORT PLAZA LAND, LLC, a Delaware              [Assigned to U.S. Magistrate Judge Susan
                                          limited liability company, HUDSON PACIFIC van Keulen]
                                     16   PROPERTIES, INC. a Maryland corporation
                                          HUDSON PACIFIC PROPERTIES, L.P., a
                                     17   Maryland limited partnership, SKYPORT            Trial date:         June 7, 2021
                                          PLAZA OWNERS ASSOCIATION, a
                                     18   California nonprofit mutual benefit association,
                                          PACIFIC GAS & ELECTRIC COMPANY, a
                                     19   California registered domestic stock corporation
                                          and DOES 1-100
                                     20
                                                                         Defendants.
                                     21

                                     22

                                     23            Pursuant to Federal Rule of Civil Procedure 6(b)(1)(A) and Local Rule 6-1(a), the parties,

                                     24   by and through their respective counsel of record, hereby stipulate as follows:

                                     25            1.     WHEREAS, Plaintiff Cristina Mendoza (Plaintiff) filed the instant action on June

                                     26   21, 2017.

                                     27            2.      WHEREAS, Plaintiff filed the operative Second Amended Complaint (SAC) on

                                     28   May 13, 2020.
                                                                            -1-
                                          JOINT STIPULATION REGARDING SKYPORT PLAZA                      CASE NO. 5:17-cv-03579-SVK
                                          OWNERS ASSOCIATION INITIAL DISCLOSURES
     Case 5:17-cv-03579-SVK Document 99 Filed 06/29/20 Page 2 of 5




            3.      WHEREAS, Plaintiff served the SAC on Defendant Skyport Plaza Owners

 2   Association (Association) on May 27, 2020, and Association filed its answer to the SAC on June

 3   17, 2020.

 4          4.      WHEREAS, pursuant to Federal Rule of Civil Procedure 26(a), the Associatior 's

 5   initial disclosures must be completed by June 26, 2020.

 6          5.      WHEREAS, the parties have agreed to extend the deadline for the Association to

 7   serve initial disclosures by July 7, 2020.

 8          6.      WHEREAS, the parties have agreed the extension to serve initial disclosures b~ 1

 9   July 7, 2020 is mutual.

            7.      WHEREAS, extending the time for the parties to exchange initial disclosures will

     not alter the date of any event or any deadline already set by Court order.

            NOW, THEREFORE, IT IS HEREBY STIPULATED by and between the parties,

     through their respective counsel, that the parties shall have up to, and including, July 7, 2020 tJ

     serve initial disclosures as required by Federal Rule of Civil Procedure 26(a).

            IT IS SO STIPULATED.



17   Dated: June 29, 2020                   ANDREWS LAGASSE BRANCH + BELL LLP
18
                                            By:~
19                                                Davidl Ibson
                                                  Dante R. Taylor
20                                                Attorneys for Defendant
                                                  SKYPORT PLAZA OWNERS ASSOCIATION
21

22

23

24   Dated: June 1-~2020                                     UINNESS & GOLDSMITH, LLP

25

26                                                    o Goldsmith
                                                  Xtto ys for Plaintiff
27                                                CRIS INA MENDOZA
28
                                                       -2-
     JOINT STIPULATION REGARDING SKYPORT PLAZA                       CASE NO. 5: 17-cv-03579-SVK
     OWNERS ASSOCIATION INITIAL DISCLOSURES
                                            Case 5:17-cv-03579-SVK Document 99 Filed 06/29/20 Page 3 of 5



                                      1   Dated: June 29, 2020       ROPERS MAJESKI PC

                                      2
                                                                           ~rt
                                                                     By:
                                      3                                 David M. McLaughlin
                                                                        Jamie F. Martinez
                                      4                                 Attorneys for Defendants
                                                                        HUDSON SKYPORT PLAZA, LLC, a Delaware
                                      5                                  limited liability company, HUDSON SKYPORT
                                                                         PLAZA LAND, LLC, a Delaware limited liability
                                      6                                  company, HUDSON PACIFIC PROPERTIES, INC.,
                                                                        a Maryland corporation
                                      7

                                      8

                                      9

                                     10
ANDREWS LAGASSE BRANCH + BELL LLP




                                     11

                                     12
      1 Sansome Street, 35th Floor
       San Francisco, CA 94104




                                     13

                                     14

                                     15

                                     16

                                     17

                                     18

                                     19

                                     20

                                     21

                                     22

                                     23

                                     24

                                     25

                                     26

                                     27

                                     28
                                                                            -3-
                                          JOINT STIPULATION REGARDING SKYPORT PLAZA        CASE NO. 5:17-cv-03579-SVK
                                          OWNERS ASSOCIATION INITIAL DISCLOSURES
                                            Case 5:17-cv-03579-SVK Document 99 Filed 06/29/20 Page 4 of 5



                                      1                                 FILER’S ATTESTATION

                                      2   Pursuant to Civil Local Rule 5-1, I hereby attest I, David J. Gibson, attorney with Andrews

                                      3   Lagasse Branch + Bell LLP, received the concurrences of Counsel in the filing of this document.

                                      4

                                      5                                                            c:2:2
                                                                                              By: ____
                                                                                                 David J. Gibson
                                      6

                                      7

                                      8

                                      9

                                     10
ANDREWS LAGASSE BRANCH + BELL LLP




                                     11

                                     12
      1 Sansome Street, 35th Floor
       San Francisco, CA 94104




                                     13

                                     14

                                     15

                                     16

                                     17

                                     18

                                     19

                                     20

                                     21

                                     22

                                     23

                                     24

                                     25

                                     26

                                     27

                                     28
                                                                            -4-
                                          JOINT STIPULATION REGARDING SKYPORT PLAZA                     CASE NO. 5:17-cv-03579-SVK
                                          OWNERS ASSOCIATION INITIAL DISCLOSURES
                                            Case 5:17-cv-03579-SVK Document 99 Filed 06/29/20 Page 5 of 5



                                      1                                   CERTIFICATE OF SERVICE

                                      2          I hereby certify that on June 29, 2020, I electronically filed the foregoing Joint

                                      3   Stipulation Regarding Skyport Plaza Owners Association Initial Disclosures with the Clerk of

                                      4   the Court using the CM/ECF system which will send notification of such filing to the e-mail

                                      5   addresses denoted on the Notice of Electronic Filing.

                                      6          I certify under penalty of perjury under the laws of the United States of America that the

                                      7   foregoing is true and correct. Executed on June 29, 2020.

                                      8

                                      9
                                                                                                    CD
                                                                                               By: ____
                                                                                                  David J. Gibson


                                     10
ANDREWS LAGASSE BRANCH + BELL LLP




                                     11

                                     12
      1 Sansome Street, 35th Floor
       San Francisco, CA 94104




                                     13

                                     14

                                     15

                                     16

                                     17

                                     18

                                     19

                                     20

                                     21

                                     22

                                     23

                                     24

                                     25

                                     26

                                     27

                                     28
                                                                            -5-
                                          JOINT STIPULATION REGARDING SKYPORT PLAZA                      CASE NO. 5:17-cv-03579-SVK
                                          OWNERS ASSOCIATION INITIAL DISCLOSURES
